Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
In regards to claim 1, the prior art of record, Ohmura et al. (US 2005/0071082), disclose a vehicle display system comprising: 
a vehicle detection device detecting at least one other vehicle present in surroundings of a host vehicle (see Fig. 1, CCD camera 24); 
a vehicle speed detection device detecting a speed of the host vehicle (see Fig. 1, vehicle speed sensor 16); 
a display device displaying the host vehicle and the at least one other vehicle respectively as vehicle icons (see Fig. 1, virtual guide vehicle display unit 22); and 
a processor configured to control a content of display of the display device, the processor is configured to display transparently at least a part of a vehicle icon of a vehicle detected by the vehicle detection device (see Fig. 1, CPU 2; also see paragraphs 163 and 196; as the speed increases, the virtual guide vehicle becomes more transparent). 
However, Ohmura et al. do not disclose “when the speed of the host vehicle is equal to or less than a predetermined value, the processor is configured to blank out the display of or display transparently at least a part of a vehicle icon of a following vehicle detected by the vehicle detection device and positioned at a rear of the host vehicle in a driving lane of the host vehicle”. 
Namely, Ohmura et al. do not monitor a following vehicle and modify the vehicle icon of the following vehicle when the speed of the host vehicle is equal to or less than a predetermined value. 
Therefore, none of the reference of record alone or in combination discloses or suggests a vehicle display system comprising: 
a vehicle detection device detecting at least one other vehicle present in surroundings of a host vehicle; 
a vehicle speed detection device detecting a speed of the host vehicle; 
a display device displaying the host vehicle and the at least one other vehicle respectively as vehicle icons; and 
a processor configured to control a content of display of the display device, wherein 
when the speed of the host vehicle is equal to or less than a predetermined value, the processor is configured to blank out the display of or display transparently at least a part of a vehicle icon of a following vehicle detected by the vehicle detection device and positioned at a rear of the host vehicle in a driving lane of the host vehicle.
Claim 3 recites similar limitations as in claim 1.  Claim 2 depend from claim 1.  Thus, claims 1-3 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seitz et al. (US 2022/0161657) discloses a driver information system that displays objects and markings to assist driver.  
	Lewis et al. (US 2019/00904040) teaches a system comprises a sensor that detect object within a surrounding environment, and a display that displays graphic at a location that represents a location of the object relative to the vehicle in the surrounding environment. 
	Ryu et al. (US 2018/0105040) discloses an assistance apparatus for driving of a vehicle that changes the state of virtual icon of a vehicle based on route information and sensing information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625